Citation Nr: 1101962	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-37 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for a service-connected acquired psychiatric disorder, to include 
adjustment disorder with depressed mood.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, 
November 1968 to November 1972.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2007 and November 2007 rating decisions 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the St. Petersburg RO in October 2010.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

The Board observes that the October 2008 statement of the case 
also included an appealed issue regarding an earlier effective 
date for the award of service connection for an acquired 
psychiatric disorder, to include adjustment disorder with 
depressed mood.  Crucially, the Veteran did not include this 
issue in his December 2008 substantive appeal.  Accordingly, this 
issue is not in appellate status and will be discussed no 
further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal after 
a statement of the case is issued by VA].  

The United States Court of Appeals for Veterans Claims (Court) 
has determined that when a claimant makes a claim of entitlement 
to service connection for a psychiatric disability, (s)he is 
seeking service connection any acquired psychiatric disability 
regardless of how those symptoms are labeled.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has 
recharacterized the psychiatric issue (previously claimed as 
depression) as instructed by the Court in Clemons.

The issue of entitlement to an initial evaluation in excess of 10 
percent for a service-connected acquired psychiatric disorder, to 
include adjustment disorder with depressed mood is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current tinnitus did not manifest until many years 
after service, and has not been shown to be the result of any 
incident therein.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim of entitlement to service 
connection, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claim, a letter dated 
in September 2007 fully satisfied the duty to notify provisions, 
to include notice of how VA determines disability ratings and 
effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to his claim.  The letter 
informed the Veteran that additional information or evidence was 
needed to support his service connection claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's service and VA treatment records have 
been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease.  38 
C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  As discussed in 
further detail below, there is no competent evidence linking the 
Veteran's current tinnitus to active military service.  In this 
regard, the Veteran has acknowledged that did not experience 
tinnitus or receive treatment for such during his service or in 
the 30 years after service for the claimed disability.  
Accordingly, the Board finds that the element of McLendon of an 
in-service event or persistent or recurrent symptoms of 
disability has not been met.  Therefore, VA is not required to 
provide the Veteran with a VA examination in conjunction with 
this claim.

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this 
regard, as indicated above, the Veteran was specifically advised 
in the September 2007 VCAA notice letter that he should submit 
evidence of tinnitus.  He was also advised to submit post-service 
evidence showing that he has received treatment for this 
disability.  He did not present such evidence.  While VA has a 
duty to assist the Veteran in substantiating his claim, that duty 
is not a one-way street.  See Wood v. Gober, 14 Vet. App. 214, 
224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) 
(Veteran cannot passively wait for help from VA).  Therefore, the 
Board is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations and the 
record is ready for appellate review.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

For certain chronic disorders, to include tinnitus (an organic 
disease of the central nervous system), service connection may be 
granted if the disease becomes manifest to a compensable degree 
within one year following separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

In regards to Hickson element (1), evidence of a current 
disability, the Board observes that the Veteran has not been 
formally diagnosed with tinnitus.  However, the Board 
acknowledges that lay persons are competent to report perceived 
symptoms such as ringing or buzzing in the ears, which are 
indicative of tinnitus.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay testimony 
is competent to establish the presence of observable symptoms and 
"may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone, 8 Vet. App. 398, 405.  Indeed, the Veteran 
testified that he suffers from constant tinnitus in both ears.  
See the VA hearing transcript at pages 11, 12 and 16.  

Despite the lack of medical evidence that the Veteran has 
tinnitus, the Board, based on the Court's guidance concerning the 
Veteran's lay assertions, finds that the Veteran's assertions of 
a current disability to be credible and competent on this point.  
As such, Hickson element (1) has been demonstrated.  

With respect to Hickson element (2), the Board will separately 
address in-service disease and injury.

Concerning in-service disease, the Veteran's service treatment 
records do not include any complaints of, treatment for, or 
diagnosis of tinnitus.  Indeed, the Veteran's separation 
examination report indicates that the Veteran had no ear, nose, 
and throat abnormalities.  Thus, in-service disease is not 
demonstrated.  

The Board adds that there is no medical evidence of complaints 
of, treatment for or diagnosis of tinnitus within the one year 
presumptive period outlined in 38 C.F.R. § 3.309(a).  The Veteran 
specifically denies experiencing tinnitus in the initial post-
service year.  See the October 2010 VA hearing transcript at page 
16.  As such, the provisions of 38 C.F.R. § 3.309 are not for 
application.  

With respect to in-service injury, the Veteran asserts that was 
exposed to noise from "incoming [and] outgoing arsenal" during 
his service as well as noise from a variety of office equipment.  
See the Veteran's statement dated in October 2007 and the VA 
hearing transcript at page 10.  As noted above, the Veteran's 
service treatment records are devoid of any complaints of, 
treatment for or diagnosis of tinnitus during his service.  
Further, no is no evidence that the Veteran was exposed to 
excessive noise associated with gunfire during his service.  The 
Veteran's DD-214 reflects that his Military Occupational 
Specialty (MOS) during his service was an inventory management 
specialist, an MOS not usually associated with noise exposure.  
Further, there is nothing in the Veteran's VA claims denoting the 
Veteran's participation in a combat situation.  

While not necessarily disagreeing that the Veteran was exposed to 
noise during service, to include noise from office machinery, as 
undoubtedly were countless other service members, the Board 
rejects the notion that acoustic trauma and resulting in tinnitus 
should be conceded.  There is no objective evidence that the 
Veteran sustained any ear damage or injury in the performance of 
his duties, and there is no evidence of tinnitus in service or 
for more than 30 years thereafter.

In-service incurrence of injury is therefore not met, and Hickson 
element (2) is not satisfied.

In passing, the Board notes that the Veteran has not asserted 
that he has suffered from tinnitus continuously since his 
service.  See 38 C.F.R. § 3.303(b) (2010).  To the contrary, the 
Veteran specifically stated that he first experienced the ringing 
and/or buzzing in his ears "about five or six years ago."  See 
the October 2010 VA hearing transcript at page 16.  As such, 
continuity of symptomatology has not been demonstrated and the 
provisions of 38 C.F.R. § 3.303(b) are not for application.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus.  Consequently, the benefit-of- the-doubt rule does not 
apply, and the claim for service connection for kidney stones 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert, supra.


ORDER

Entitlement to service connection for tinnitus is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
claim so that the Veteran is afforded every possible 
consideration.

The Veteran was last accorded a VA examination concerning his 
service-connected acquired psychiatric disorder in June 2007.  
The evaluation completed at that time demonstrated mild sleep 
impairment, anxiety and isolation.  See the June 2007 VA 
examination report.  

Subsequently, the Veteran has asserted that this disability has 
increased in severity since the June 2007 VA examination.  
Specifically, at the personal hearing conducted before the 
undersigned in October 2010, the Veteran testified that he 
experiences daily symptoms, including auditory hallucinations and 
panic attacks.  See the October 2010 VA hearing transcript at 
pages 4, 5 and 8.  

Initially, in this regard, the Board acknowledges that the 
Veteran is competent to report symptoms because such actions come 
to him through his senses and, as such, require only personal 
knowledge rather than medical expertise.  See Layno, supra.  As a 
lay person, however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. 
App. 211 (1993).

Of further significance to the Board is the fact that the VA's 
General Counsel has indicated that, when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  In light of the Veteran's contentions of increased 
psychiatric symptomatology since the most recent examination in 
June 2007, the Board finds that additional VA examination is 
necessary to determine the current nature and extent of this 
service-connected disability.

Additionally, the Veteran has asserted that he has received 
recent treatment for his service-connected acquired psychiatric 
disorder.  See the October 2010 VA hearing transcript at page 5.  
The Court has unequivocally held that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in contemplation 
of law, before the Secretary and the Board and should be included 
in the record."  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that).  As such, upon remand, updated VA treatment 
records should be obtained and associated with the Veteran's VA 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated from October 2007 forward and 
associate such with the Veteran's VA claims 
file.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.  

2.  The AMC should schedule the Veteran for 
a VA psychiatric examination to ascertain 
the severity and manifestations of his 
service-connected acquired psychiatric 
disorder.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file and 
to comment on the severity of the Veteran's 
service-connected acquired psychiatric 
disorder.  The examiner should report all 
signs and symptoms necessary for rating the 
Veteran's acquired psychiatric disorder 
under the applicable rating criteria.  The 
examiner should also comment as to the 
impact of acquired psychiatric disorder on 
the Veteran's daily activities and his 
ability to maintain employment.  If it is 
not possible to do so, the examiner should 
so state.  A complete rationale should be 
provided for any opinion expressed.  

3.  The AMC should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


